Case 0:17-cv-60344-RS Document 921 Entered on FLSD Docket 08/12/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 17-CV-60344-RS

  RICARDO VASQUEZ, et al.,

                 Plaintiffs,
  vs.

  THE SCOTTS COMPANY LLC, et al.,

              Defendants.
  ____________________________________

                         JOINT NOTICE REGARDING PRELIMINARY
                               APPROVAL OF SETTLEMENT

         Pursuant to this Court’s instruction during the Motion Hearing held on August 10, 2020

  with regard to Plaintiffs’ Unopposed Motion for Preliminary Approval of Settlement (Doc. 916),

  the Parties jointly state as follows in response to the two questions raised by the Court:

                               Plaintiffs’ Net Recovery Under the Settlement

         The settlement shares due to each Plaintiff, FLSA Collective Member, and Rule 23 Class

  Member under the Settlement Agreement are set forth in Exhibit C to the Settlement Agreement.

  Net of attorneys’ fees and costs, service awards, and third-party administrator fees, Plaintiffs, the

  FLSA Collective Members, and Rule 23 Class Members will receive approximately 50% of the

  overtime wages allegedly owed, assuming the FLSA three-year limitations period for willful

  violations for the FLSA claims and the applicable state law limitations period for the state law

  claims, as urged by Plaintiffs.

         Net of attorneys’ fees and costs, service awards, and third-party administrator fees,

  Plaintiffs, the FLSA Collective Members, and Rule 23 Class Members will receive

  approximately 82% of the overtime wages allegedly owed, assuming the FLSA’s two-year



                                                   1
Case 0:17-cv-60344-RS Document 921 Entered on FLSD Docket 08/12/2020 Page 2 of 4



  limitations period for non-willful violations and the applicable state law limitations period for the

  state law claims, as urged by Defendants.

                               Ohio Law Pertaining to Unclaimed Property

         Under the Settlement Agreement, settlement checks that are not cashed by Plaintiffs,

  FLSA Collective Members, and/or Participating Rule 23 Class Members within 120 days after

  issuance will be canceled, and the funds for such checks will be paid to the state unclaimed

  property fund for the state of the applicable individual’s last known address to be deposited in

  the interest of such individual. See Settlement Agreement at ¶ 10(F) and (G). If there is no such

  state unclaimed property fund, the funds will be paid to the Ohio unclaimed funds registry on

  such individual’s behalf. Id. The parties chose Ohio as the default state for depositing uncashed

  checks because that is the state in which Defendant The Scotts Company, LLC is headquartered.

         Under Ohio law, unclaimed property deposited with the Ohio Unclaimed Property Fund

  “never becomes property of the State of Ohio.” Sogg v. Zurz, 905 N.E.2d 187, 192 (Ohio 2009).

  Rather, “unclaimed monies are held in trust in perpetuity for the benefit of the owners of the

  unclaimed property.” Id. Accordingly, there is no time limit to make a claim to recover the

  unclaimed property. See id.; see also R.C. 169.08(B) (“No statute of limitations shall bar the

  allowance of a claim.”); Ohio Department of Commerce, Frequently Asked Questions, available

  at: https://www.com.ohio.gov/unfd/ClaimantFAQ.aspx (“Q. Is there a time limit for claiming

  funds? A. No, the funds are held until the rightful owner or his or her heir claims them.”).

  Dated: August 12, 2020                                Respectfully Submitted,




                                                   2
Case 0:17-cv-60344-RS Document 921 Entered on FLSD Docket 08/12/2020 Page 3 of 4



  Morgan & Morgan, P.A.                        Hunton Andrews Kurth
  Attorneys for Plaintiffs                     Attorneys for Defendants
                                               The Scotts Company LLC and
                                               EG Systems, Inc.

   By: /s/Andrew R. Frisch                     By: /s/Juan C. Enjamio
    Andrew R. Frisch (FBN 27777)                  Juan C. Enjamio (FBN 571910)
    MORGAN & MORGAN, P.A.                         HUNTON ANDREWS KURTH LLP
    8151 Peters Road, 4th Floor                   1111 Brickell Avenue, Suite 2500
    Plantation, Florida 33324                     Miami, Florida 33131
    Telephone: (954) WORKERS                      Telephone: (305) 810-2500
    Facsimile: (954) 327-5355                     Facsimile: (305) 810-2460
    afrisch@forthepeople.com                      jenjamio@hunton.com

     Jason R. Bristol (pro hac vice)              Ryan A. Glasgow (pro hac vice)
     COHEN ROSENTHAL & KRAMER LLP                 Tyler S. Laughinghouse (pro hac vice)
     The Hoyt Block Building - Suite 400          HUNTON ANDREWS KURTH LLP
     700 West St. Clair Avenue                    951 E. Byrd Street
     Cleveland, Ohio 44113                        Richmond, Virginia 23219
     Telephone: (216) 781-7956                    Telephone: (804) 788-8791
     Facsimile: (216) 781-8061                    Facsimile: (804) 343-4897
     jbristol@crklaw.com                          rglasgow@hunton.com
                                                  tlaughinghouse@hunton.com


                                               Littler Mendelson, P.C.
                                               Attorneys for Defendants
                                               TruGreen, Inc. and
                                               TruGreen Limited Partnership.

                                               By: /s/Patrick Deblasio
                                                  Patrick DeBlasio
                                                  LITTLER MENDELSON, P.C.
                                                  Wells Fargo Center
                                                  333 S.E. 2nd Avenue, Suite 2700
                                                  Miami, FL 33131-2187
                                                  Telephone: 305 400-7506
                                                  Fax: 305-603-2552
                                                  Email: pdeblasio@littler.com




                                           3
Case 0:17-cv-60344-RS Document 921 Entered on FLSD Docket 08/12/2020 Page 4 of 4



                                     CERTIFICATE OF SERVICE

          I hereby certify that on this 12th day of August 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which I understand will send a notice

  of electronic filing to all parties of record.


                                                       /s/ Andrew R. Frisch
                                                       Andrew R. Frisch




                                                   4
